United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-748
Issued: January 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2012 appellant filed a timely appeal from a February 2, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established that he sustained permanent impairment of
his left leg.
On appeal, appellant argues that he is entitled to a schedule award. He contends that, due
to his injury, he had to retire early. Appellant walks with a limp and has not recovered 100
percent from his employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 24, 2010 appellant, then a 60-year-old mail handler, filed a traumatic injury
claim alleging that he strained his left knee that day while moving a wooden skid. On June 22,
2010 OWCP accepted his claim for left knee medial meniscus tear. On July 23, 2010 appellant
underwent an arthroscopic partial medial meniscectomy of his left knee.
On July 30, 2011 appellant filed a claim for a schedule award. In a July 26, 2011 report,
Dr. Frank Pupparo, a Board-certified orthopedic surgeon, stated that appellant had considerable
discomfort, particularly in the medial side of the left knee, one year following arthroscopic
surgery. He opined that appellant had reached maximum medical improvement and that his
schedule loss was 15 percent due to status post medial meniscectomy of the left knee
approximately one year ago.
On August 11, 2011 OWCP accepted appellant’s claim for other and unspecified
derangement of left medial meniscus. It informed him of the necessity of submitting a report in
support of his claim for a schedule award that included an impairment rating based on the criteria
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th
ed. 2009) (A.M.A., Guides).
By letter dated August 17, 2010, OWCP accepted appellant’s claim for a recurrence on
July 23, 2010. With regard to his schedule award, it again informed him to submit a rationalized
impairment rating applying the A.M.A., Guides.
By letter dated September 6, 2011, appellant informed OWCP that his doctor’s office
misplaced OWCP’s letter that he had delivered a new one; he was not sure whether his doctor
would respond in time.
By decision dated September 15, 2011, OWCP denied appellant’s claim for a schedule
award.
By letter dated October 31, 2011, appellant requested reconsideration. In a September 9,
2011 report, Dr. Pupparo stated that appellant had a 10 percent loss of use of his left knee. He
noted that appellant underwent an arthroscopic partial medial meniscectomy of his left knee on
July 23, 2010 for a work-related injury which occurred on February 24, 2010. Dr. Pupparo noted
that it had been over a year since appellant had surgery and he had reached maximum medical
improvement. He rated the scheduled loss under the medical guidelines of the New York
Workers’ Compensation Board dated June 1996.
By decision dated February 2, 2012, OWCP denied appellant’s claim for a schedule
award. It found that Dr. Pupparo did not list the date that maximum medical improvement had
been reached or use the sixth edition of the A.M.A., Guides in rating of permanent impairment.

2

LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations,3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.4 For decisions after February 1,
2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.5 For
decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides, will be used.6
ANALYSIS
Appellant’s claim was accepted for a left knee injury. OWCP advised him of the
necessity of submitting an impairment rating in accordance with the A.M.A., Guides. The
requested medical evidence was not received.7 The Board notes that Dr. Pupparo’s report is of
limited probative value. Dr. Pupparo determined that appellant had a 10 percent impairment to
his left knee pursuant to the New York Workers’ Compensation Board’s medical guidelines. He
did not rate appellant under the A.M.A., Guides, the standard adopted by OWCP and approved
by the Board as appropriate for evaluating schedule losses.8 Dr. Pupparo did not provide a
sufficiently well-rationalized opinion or include clinical findings that would assist an OWCP
medical adviser or the Board in visualizing the impairment. As appellant did not submit
sufficient medical evidence to support his claim of a schedule award, OWCP properly denied his
claim.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he is entitled to a schedule award.

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

FECA Bulletin 09-03 (issued March 15, 2009).

7

Id.

8

See N.T., Docket No. 09-814 (issued November 2, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2012 is affirmed.
Issued: January 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

